Order of disposition, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about June 12, 2009, which, upon a finding that respondent father neglected Naomi J., and derivatively neglected Damon R. Jr. (also known as Damien R.), placed Naomi J. in the custody of the Commissioner of Social Services until completion of the next permanency hearing and released Damon R. Jr. to the custody of nonrespondent mother, with supervision by petitioner Administration for Children’s Services until February 19, 2010, unanimously affirmed, without costs. Appeals from order, same court and Justice, entered on or about August 5, 2008, which granted the application of respondent father and nonrespondent mother for the return of Damon R. Jr. pending a final order of disposition, unanimously dismissed, without costs, as moot.
The finding of neglect is supported by a preponderance of the evidence (Family Ct Act § 1046 [b] [i]) showing that respondent inflicted excessive corporal punishment upon his daughter Naomi (Family Ct Act § 1012 [f] [i] [B]), by beating her and leaving bruises on her arm and under her eye (see Matter of Jazmyn R. [Luceita F], 67 AD3d 495 [2009]). The out-of-court statement of the child to her teacher was corroborated by the teacher’s observation of the bruises on the child’s arm and face (see Matter of Nicole V., 71 NY2d 112, 118 [1987]; Jazmyn R., 67 AD3d at 495).
Respondent’s use of excessive corporal punishment against Naomi supports the finding of derivative neglect as to Damon R. Jr. (see Family Ct Act § 1046 [a] [i]; Matter of Deivi R. [Marcos R.], 68 AD3d 498, 499 [2009]). Concur — Tom, J.P., Saxe, Catterson, Moskowitz and Manzanet-Daniels, JJ.